No. PD -1121-14


                         No. PD-U22-X4                       ORIGINAL

          IN THE COURT OF CRIMINAL APPEALS

          OF THE STATE OF TEXAS




                 MARCUS LEE JEFFERSON
                                                        COURT OF CRIMNAUPPEALS
                                 Appellant
                                                             APR 02 2015


                   THE STATE OF TEXAS
                                                        Abel Acosta, Clerk

                                 Appellee

        Trial Court 180th Cause Numbers 1321017 & 1359031

    Court of Appeals Numbers 01-12-01075-CR & 01-12-01076-CR




A PETITION FOR DISCRETIONARY REVIEW FOR APPELLANT



               FILED IN
        COURT OF CRIMINAL APPEALS
              ApR 022015                     MARCUS LEE JEFFERSON
                                                            APPELLANT
            Abel Acosta, Clerk
                                                  19822 River Breeze Dr.

                                                     Tomball, TX. 77375

                                                   Phone: (281) 773-1448
                    TABLE OF CONTENTS




TABLE OF CONTENTS                           2




INDEX OF AUTHORITIES                        3




STATEMENT REGARDING ORAL
ARGRUMENT                               4




STATEMENT OF THE CASE                   4



STATEMENT OF PROCEDURAL
HISTORY                                 5




GROUNDS FOR REVIEW                      5




ARGUMENT                                6




PRAYER FOR RELIEF                       7
                         INDEX OF AUTHORITIES




Statutes

Tex. Pen. Code §71.02                           4

Tex. Pen. Code §32.45                           4



Constitutional Provisions

U. S. Const. Amend V                            6

U. S. Const. Amend XIV                          6
              STATEMENT REGARDING ORAL ARGUMENT


                Oral argument has been waived.




                          STATEMENT OF THE CASE


                Mr. Jeffersonwas charged with engaging in organized crime and

Misapplication of fiduciary duty (1 C.R. 1 at 2) (2 C.R. at 2). See Tex. Pen. Code

§71.02 & §32.45. Mr. Jefferson entered pleas of "not guilty" (3 R.R. at 19-20). After a

trial, a jury found Mr. Jeffersonguilty as charged and sentenced him to (10) years

community supervision for engaging in organized crime and (6) years confinement in

the Texas Department of Corrections - Institutional Division for misapplication of

fiduciary property (1 C.R. 3 at 456) (2 C.R. at 162). A motion for a new trial was filed

but not presented (1 C.R 3 at 515) (2 C.R. at 210).
                    STATEMENT OF PROCEDURAL HISTORY


                    Opinion issued August 14, 2014


                    Motion for rehearing was filed on August 22, 2014


                    Motion was disposed of N/A




                     GROUNDS FOR REVIEW



                The review in these cases are necessary due to a case of double

jeopardy (5th amendment) and prosecutorial misconduct. Also, to show how the

court of appeals departed from a usual course of judicial proceedings that involved

the lower courts.
                       ARGUMENT



            APPELANT BELIEVES THAT THE REVIEW IN THIS CASE IS

NECESSARY   DUE   TO   PROSECUTORIAL   MISCONDUCT.        THE

PROSECUTORS IN THIS CASE ACTED IN AN INAPPROPRIATE AND

UNFAIR MANNER BY KNOWINGLY PERMITTING FALSE TESTIMONY.

ASLO,   ADDING     ADDITIONAL     CHAREGES   BEFORE      TRAIL

QUESTIONING      (DOUBLE   JEPORODY)   AND   VIOLATING     MR.

JEFFERSON'S 5™ AND 14th AMENDMENT RIGHTS.

            ALSO, IN QUESTION IS THE APPEALS COURT HANDLING

OF THE CONFLICT OF INTERST WITH COURT APPOINTED APPEAL

ATTORNEY AND PREVIOUS TRAIL ATTORNEY.
                                     PRAYER



                When hard pressed, I cried to the Lord; he brought me into a

spacious place. The Lord is with me. He is my helper. For the reasons stated above,

the undersigned prays that his conviction and sentence continues to be reviewed.




                               Respectfully submitted,


                          ^k4~—
                                Marcus Lee Jefferson
                                      Appellant
                               19822 River Breeze Dr.

                               Tomball, Texas 77375

                                Phone: 281-773-1448
Opinion issued August 14, 2014.




                                    In The


                             Court of gppeate
                                   For The


                         nftrat 3Bt*trict of t&txax

                  NOS. 01-12-01075-CR & 01-12-01076-CR



                   MARCUS LEE JEFFERSON, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee




                   On Appeal from the 180th District Court
                             Harris County, Texas
                  Trial Court Cause Nos. 1321017 & 1359031



                         MEMORANDUM OPINION


      A jury found appellant, Marcus Lee Jefferson, guilty of the offenses of the

misapplication of fiduciary property and engaging in organized criminal activity,
specifically theft. See Tex. Penal Code Ann. §§ 31.03(a), 32.45(b), 71.02(a)(1)

(West 2011). The jury then sentenced Jefferson to 6 years in prison for the

misapplication of fiduciary property. For engaging in organized criminal activity,

the jury sentenced Jefferson to 10 years in prison, but recommended that the trial

court suspend the sentence and place Jefferson on community supervision for 10

years, and it imposed a $5,000 fine. See id. §§ 12.32, 31.03(e)(7), 32.45(c)(7)

(West 2011). Appellant timely filed a notice of appeal.

      Appellant's appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.

1396(1967).

      Counsel's brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See id. at 744, 87 S. Ct. at 1400; High v. State, 573 S.W.2d 807, 812

(Tex. Crim. App. 1978). Counsel indicates that he has thoroughly reviewed the

record and is unable to advance any grounds of error that warrant reversal. See

Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193 S.W.3d 153, 155

(Tex. App.—-Houston [1st Dist.] 2006, no pet.).
       In his pro se response to the Anders brief, Jefferson contends that (1) the trial

court improperly denied his motions to suppress; and (2) the State committed

prosecutorial misconduct.

       After independently reviewing the entire record in this appeal, we conclude

that no reversible error exists in the record, there are no arguable grounds for

review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400

(emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (holding that reviewing court must

determine whether arguable grounds for review exist); Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155

(holding that reviewing court determines whether arguable grounds exist by

reviewing entire record). We note that an appellant may challenge a holding that

there are no arguable grounds for appeal by filing a petition for discretionary

review in the Texas Court of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 &

n.6.
      We affirm the judgment of the trial court and grant counsel's motion to

withdraw.1    Attorney Angela Cameron must immediately send appellant the

required notice and file a copy of the notice with the Clerk of this Court. See Tex.

R. App. P. 6.5(c).

                                  PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. See Tex. R. App. P. 47.2(b).




       Appointed counsel still has a duty to inform appellant of the result of this
       appeal and that he may, on his own, pursue discretionary review in the Texas
       Court of Criminal Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex.
       Crim. App. 1997).